DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submissions filed on June 24, 2021 and July 20, 2021 have been entered.
Claims 1, 3-12 and 14-22 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

	Claim Objections
Claims 1 and 10 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 1 line 12: “the user”
Claims 1 and 10 lines 19 and 21 respectively: “the elevator call”
Appropriate correction is required.
Claim 10 is objected to as not having a proper status identifier. See MPEP § 714 I C.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-12, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) in view of Tokura (US 10,399,816 B2), further in view of Takeuchi (US 7,591,348 B2).
Claims 1 and 10: Kauppinen et al. discloses a method of operating an elevator operating panel and an elevator operating panel (call-giving device) including a touch screen (page 1 ¶ [0013]) located at one of a plurality of destination floors (floor level) (page 6 ¶ [0073]) and shown in Fig. 1 to display destination floor information (floor markings) corresponding to destination floors (page 1 ¶ [0012]).  Processing circuitry is configured to display on the touch screen, the plurality of destination floors, as shown in Fig. 1, where selected destination floors are shown to be positioned at a bottom portion of the touch screen with a smaller size, and further removed from the sequence of the available plurality of destination floors positioned in the middle of the touch screen having a larger size (page 6 ¶ [0072]).  Therefore information indicating a state of each of the plurality of destination floors is displayed, where said state includes destination floor available and destination floor selected.  The state of selected destination floors is set as the destination floor selected in response to obtaining/receiving, via the touch screen, a user input selection of destination floors from among the plurality of destination floors (page 6 ¶ [0070]).
Said user input received via the touch screen is determined to be a swiping gesture applied to one of the selected destination floors displayed on the touch screen by tracking a start point positioned at one of the selected destination floors and an end point (edge area of touch screen) of the input, such that the elevator call to a selected destination floor is cancelled in response to the input being determined as the swiping 
However Tokura teaches a method of operating an elevator interface and an elevator interface, where information is displayed indicating that a state of a selected destination floor is destination floor cancelled (column 5 lines 31-37).  
Given the teachings of Tokura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. with providing the information displayed on the touch screen of the elevator operating panel to indicate that the state of the selected destination floors is a destination floor cancelled.  Doing so would make it “possible to notify the user that the corresponding call has been cancelled” as taught in Tokura (column 5 lines 38-39), “thereby… improving convenience” (column 1 lines 65-66). These references fail to disclose the information displayed on the touch screen to change from the graphical indication that the state of the selected destination floor is 
However Takeuchi teaches method of operating an elevator interface and an elevator interface, where graphical indication (graphics) of information displayed is changed to indicate a changed state of a destination floor (column 5 lines 33-40).
Given the teachings of Takeuchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura with providing the information displayed on the touch screen to change from the graphical indication that the state of the selected destination floor is the destination floor selected to a graphical indication that the state of the selected destination floor is a destination floor cancelled.  Doing so would provide a more noticeable indication which a “user can positively recognize” a change in state of the destination floor, as taught in Takeuchi (column 6 lines 56-58).
Claims 3 and 14: Kauppinen et al. modified by Tokura and Takeuchi discloses a method and elevator operating panel where the input is determined as the swiping gesture in response to the start point of the input being at one of the selected destination floors on the touch screen and the end point of the input is at an edge of the touch screen, as stated above.  
Claim 11: Kauppinen et al. modified by Tokura and Takeuchi discloses an elevator operating panel as stated above, where an elevator arrangement is disclosed in Kauppinen et al. to include the elevator operating panel, installed to an elevator car for making elevator calls to destination floors (page 6 ¶ [0075]).
Claim 12: Kauppinen et al. modified by Tokura and Takeuchi discloses a method as stated above, where a non-transitory computer readable medium stores a computer program including computer program code for execution on a computer is disclosed in Kauppinen et al. to cause the computer to perform said method (page 5 ¶ [0065]).
Claims 21 and 22: Kauppinen et al. modified by Tokura and Takeuchi discloses a method and elevator operating panel, where the information displayed on the touch screen indicates the state of the one of the selected destination floors to be destination floor cancelled, as stated above. Therefore the information indicates which of the selected destination floors have had their respective elevator calls cancelled in response to receipt of the swiping gesture.  The information displayed on the touch screen is shown in Fig. 1 of Kauppinen et al. to indicate whether each of the plurality of destination floors are available, represented at the middle of the touch screen having a larger size, and which of the plurality of destination floors are the selected destination floors, represented at a bottom portion of the touch screen with a smaller size.  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) modified by Tokura (US 10,399,816 B2) and Takeuchi (US 7,591,348 B2) as applied to claims above, further in view of Billows et al. (US 2013/0238990 A1).
Claims 4 and 15: Kauppinen et al. modified by Tokura and Takeuchi discloses a method and elevator operating panel where the elevator call is cancelled upon the swiping gesture being applied to the touch screen, as stated above.  A speed of the input is disclosed in Kauppinen et al. to be tracked (page 1 ¶ [0014]).  This reference 
However Ubillos et al. teaches a method of operating a panel and a panel, where a user’s finger must move at a threshold speed in order to qualify as a swipe gesture (page 16 ¶ [0248]).
Given the teachings of Ubillos et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura and Takeuchi with providing a threshold speed at which a user’s finger must move in order to qualify as a swipe gesture.  When the speed is determined to exceed a threshold then, it would be associated with cancelling the elevator call.  Doing so would prevent accidental call cancellation by a user.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) modified by Tokura (US 10,399,816 B2) and Takeuchi (US 7,591,348 B2) as applied to claims above, further in view of Finschi (US 9,382,096 B2).
Claims 5 and 16: Kauppinen et al. modified by Tokura and Takeuchi discloses a method and elevator operating panel as stated above, but fails to disclose access to the selected destination floors to be controlled by an access control system and the elevator call to the destination floor to be cancelled as authorized by the access control system.
However Finschi teaches a method for an elevator where access to a selected destination floor is controlled by an access control system and a corresponding elevator 
Given the teachings of Finschi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura and Takeuchi with providing access to the selected destination floors to be controlled by an access control system and the elevator call to the destination floor to be cancelled as authorized by the access control system.  Doing so would provide “an increase in security in building areas … [by] prevent[ing] unauthorized movement of elevator users from public regions to private regions” as taught in Finschi (column 6 lines 64-67). 
Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2014/0014444 A1) modified by Tokura (US 10,399,816 B2) and Takeuchi (US 7,591,348 B2) as applied to claims above, further in view of Asano (US 2011/0220437 A1).
Claims 6 and 17: Kauppinen et al. modified by Tokura and Takeuchi discloses a method and elevator operating panel as stated above, but fails to disclose a dialog element to be displayed on the touch screen for confirming a cancelling of the elevator call and a selection of the dialog element to be received by the user prior to cancelling of the elevator call.
However Asano teaches a method for an elevator operating panel and elevator operating panel, where a dialog element (message) is displayed for confirming a cancelling of an elevator call and a selection of the dialog element by the user while a 
Given the teachings of Asano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura and Takeuchi with providing a dialog element to be displayed on the touch screen for confirming a cancelling of the elevator call and a selection of the dialog element to be received by the user prior to cancelling of the elevator call.  Doing so prevent accidental call cancellation by a user.
Claims 7 and 18: Kauppinen et al. modified by Tokura, Takeuchi and Asano discloses a method and elevator operating panel as stated above, where a dialog element is displayed for confirming a cancelling of an elevator call and selection from the user of the dialog element, as stated above.  Said dialog element would be displayed for a predetermined time period, as is recognized in the art. Therefore the elevator call would be cancelled upon receipt of the selection from the user prior to the expiration of the predefined time period.
Claims 8 and 19: Kauppinen et al. modified by Tokura and Takeuchi discloses a method and elevator operating panel as stated above, where a sound is disclosed in Kauppinen et al. to be played for procedures performed by a user on the elevator operating panel (page 4 ¶ [0048]).  These references fail to disclose the sound to be played for confirming a cancelling of the elevator call.

Given the teachings of Asano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator operating panel disclosed in Kauppinen et al. as modified by Tokura and Takeuchi with providing the sound to be played for confirming a cancelling of the elevator call.  Doing so would prevent accidental call cancellation by a user.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9 and 20: The prior art does not teach nor suggest a method of operating an elevator panel and elevator operating panel, where a plurality of states include for each of a plurality of destination floors, destination floor available as controlled by an access control system, destination floor available, and destination floor selected and locked by access control system.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             March 17, 2022